DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
The Response to Final Office Action filed April 11, 2022 is acknowledged.
Claims 1, 5, 11-15, 19, 21, 31, 33, 42, 61 and 64 are pending. Claims 1, 5, 11-15, 19, 21 and 64 are being examined on the merits. Claims 31, 33, 42 and 61 are withdrawn. Claims 2-4, 6-10, 16-18, 20, 22-30, 32, 34-41, 43-60 and 62-63 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
 

Information Disclosure Statement
The Information Disclosure Statement submitted April 11, 2022 has been considered.

Response to Arguments
Applicant’s arguments filed April 11, 2022 have been fully considered.
All of the previously made rejections are withdrawn in view of the current amendments 
to the claims and Applicant’s arguments. 

Prior Art Rejections
	Applicant argues that the prior art rejections should be withdrawn, in part, because it would not have been obvious to modify the method of Rabinowitz plus Pich and Lorenz to limit the whole genome amplification to claimed number of cycles and low annealing temperatures (Remarks, pp. 6-7). Specifically, Applicant argues that the conditions could not be determined through routine optimization because the complexities of the process, and the interplay of factors “such as stringency, amplification of repetitive sequences, non-specific amplification, and cycle numbers” require non-routine and non-obvious modifications (Remarks, p. 7).
	The prior art rejections of record are withdrawn primarily due to the amendments to the claims. However, to the extent that the above arguments apply to the newly issued  rejections below, the Examiner notes that the primary reference, Erlandsson, teaches the general conditions of the method, and, further, methods for optimizing amplification reactions, including multi-step/multi-round processes are known in the art. Consequently, in the absence of a showing of unexpected results, optimizing within those parameters is prima facie obvious. A conclusory statement that the modifications are non-routine or non-obvious will not be able to overcome such a rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 11-15, 19, 21 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “subsequently amplifying … with one or more degenerate 
… primers”. Claim 1 previously recited a first round of amplification with “one or more degenerate … primers” followed by a subsequent amplification step using “the one or more degenerate … primers” of the first round. However, claim 1 has currently been amended so that the degenerate primers in the “subsequently amplifying” step do not refer back to the degenerate primers in the first round of amplification (i.e., “the” has been removed before “one or more”). Thus, claim 1 has been broadened to allow for different degenerate primers in each of the first round and subsequent round of amplification. Such an embodiment is not described in the specification, and, consequently the ordinary artisan would not reasonably determine that the inventor was in possession of that embodiment at the time of application. Therefore, this limitation constitutes new matter.

Claims 5, 11-15, 19, 21 and 64 depend from claim 1, and consequently incorporate the 
new matter issues of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-15, 19, 21 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Erlandsson1 (WO 2011/131192) in view of Rabinowitz2 (US Patent App. Pub. No. 2011/0033862) and Lorenz3 (Polymerase Chain Reaction: Basic Protocol Plus Troubleshooting and Optimization Strategies, J Vis Exp, 63, e3998, 2012).

Regarding independent claim 1, Erlandsson teaches …
A method of amplifying a specific target DNA sequence in genomic DNA by polymerase chain reaction from genomic DNA, the method comprising: (p. 3, ll. 26-27: “combines random pre-amplification … with a specific real-time PCR, performed one after the other”; p. 5, l. 9: “selectively amplify the target DNA”; p. 5, ll. 23-24: “a genomic DNA sample”);
a first round of whole genome amplification consisting of amplifying the genomic DNA with one or more degenerate oligonucleotide primers for 1 to 8 cycles with an annealing temperature of 20°C to 35°C (p. 3, ll. 26-27: “combines random pre-amplification (nonbiased isothermal [whole genome amplification] … with a specific real-time PCR, performed one after the other”; p.5, ll. 25-26: “methods have been developed to amplify the whole genome … degenerate oligonucleotide primed”; p. 5, ll. 31-32: “annealing of random hexamer primers”; p. 8, ll. 9-10: “pre-amplification … is preferably a random isothermal MDA reaction performed … with random hexamer primers”; p. 8, l. 25: “reaction is isothermal [i.e., 1 cycle] and performed at 30°C [annealing temperature]”);
and subsequently amplifying, … with an annealing temperature of 52°C to 65°C, the amplified genomic DNA with one or more target DNA sequence-specific primers (p. 3, ll. 26-27: “combines random pre-amplification … with a specific real-time PCR, performed one after the other”; p. 9, ll. 5-8: “real-time PCR reaction performed after the random pre-amplification … generates one or several specific PCR products … from the sequences of the primers/probe and the region of DNA to which they were designed to anneal”; p. 13, ll. 14-15: “a 45 cycle-real-time PCR … 60°C for 1 minute[]”);
thereby amplifying the specific target DNA sequence (p. 5, l. 9: “selectively amplify the target DNA).

Erlandsson does not teach that the subsequent amplification be performed with one or more degenerate oligonucleotide primers in the presence of target-specific primers. However, Rabinowitz teaches this limitation (para. 26: “a method that enables one to amplify the whole genome of a single cell … while biasing the amplification to amplify a set of desired loci preferentially”; para. 40: “primers are used that have been specifically designed for loci of interest in conjunction with generic primers in the context of [whole genome amplification] WGA”; para. 74: “adding one or more spike-in primers to the DNA that target one or more loci of interest”; para. 79: “degenerate oligonucleotide primer PCR”).

Erlandsson does not teach that the subsequent amplification be performed for 5 to 25 cycles. However, optimizing PCR cycling parameters is well-known in the art. 

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Erlandsson and incorporate the different primer addition steps of Rabinowitz, and further to optimize the thermal cycling conditions. Erlandsson teaches the need for improving the sensitivity of specific real-time PCR with low copy number samples. Rabinowitz teaches that performing PCR with a degenerate primer and a target-specific primer increases the sensitivity of detecting, e.g., genetic variants. The ordinary artisan would have been motivated to modify the Erlandsson method with the Rabinowitz primers to increase the sensitivity of the Erlandsson method as to detecting, at least, genetic variants. The ordinary artisan would also have been motivated to optimize the cycling parameters through routine experimentation in order to customize the method as needed, and would have had an expectation of success as modifying PCR cycling parameters is well-known in the art (e.g., Lorenz, abstract) and because Erlandsson does not limit the thermal cycling parameters in the method. 


	Regarding dependent claim 11, Erlandsson additionally teaches wherein the one or more target DNA sequence-specific primers comprise a melting temperature of 50° to 64°C and GC content of 18% to 65%. Specifically, SEQ ID NO: 1 (p. 12, ll. 29-30) comprises a melting temperature of 53.63°C, using the nearest neighbor calculation method, and 43% GC content4. When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 12, Rabinowitz additionally teaches wherein the method comprises an amount of genomic DNA to be amplified of 1 pg to 6 ng. Specifically, Rabinowitz teaches 60 pg of genomic DNA (para. 160). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

	Regarding dependent claim 13, neither Erlandsson nor Rabinowitz teaches wherein the method comprises a concentration of the one or more degenerate oligonucleotide primers of 0.1 to 4 µM. However, optimizing PCR primer concentrations and cycling parameters is well-known in the art (Lorenz, e.g., abstract), and the ordinary artisan would have been able to arrive at the recited concentration through routine optimization.

Regarding dependent claim 14, Erlandsson additionally teaches wherein the method comprises a concentration of the one or more target DNA sequence specific primers of 0.05 µM to 4 µM (p. 13, l. 2: “500 nM [0.5 µM] of each primer”). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 15, Rabinowitz additionally teaches wherein the method comprises one or more further rounds of amplifying the amplified target DNA sequence with further target DNA sequence specific primers that are the same as the one or more target DNA sequence-specific primers (para. 85: “performing a 2nd targeted PCR with only the spiked-in primers, where the DNA produced in the initial amplification was used as the source DNA for the second PCR”).

Regarding dependent claim 19, Erlandsson additionally teaches wherein the genomic DNA comprises DNA selected from the group consisting of DNA from human cells (p. 10, l. 23), DNA from one or more cells from a microorganism (p. 4, l. 1: bacteria), DNA for forensic testing (p. 10, l. 21), DNA from a sample comprising one or more cells (p. 10, l. 21), DNA from a cell sample (p. 10, l. 21), DNA from a bodily fluid (p. 10, l. 22: semen, blood) and DNA from a blood sample (p. 10, l. 22). In addition, Rabinowitz teaches wherein the genomic DNA comprises DNA selected from the group consisting of one or more embryonic cells (para. 29), DNA from an oocyte (para. 167), DNA from sperm (para. 167), DNA from one or more germ cells (para. 167), DNA from one or more somatic cells (para. 167), DNA from one or more human or animal cells (paras. 54, 167), DNA from a sample comprising one or more cells (para. 167), DNA from a cell lysate (claim 15), DNA from a tissue sample (para. 167), DNA from a cell sample (para. 54), DNA from a bodily fluid (para. 167, blood) and DNA from a blood sample (para. 167).
	
Regarding dependent claim 21, Erlandsson additionally teaches wherein the genomic DNA comprises DNA from a single cell (p. 10, l. 21).

	Regarding dependent claim 64, Rabinowitz additionally suggests wherein the method comprises one or more further rounds of amplifying the amplified target DNA sequence with further target DNA sequence specific primers that are different to the one or more target DNA sequence-specific primers. Specifically, Rabinowitz teaches that “different WGA methods may require different timing of primer introduction” (para. 80), and specifically teaches several embodiments with different timing of target DNA sequence-specific primers (paras. 79, 80). While Rabinowitz does not explicitly teach that the subsequent sequence specific primers are different than the first, the ordinary artisan would be able to optimize the primer design through routine optimization to customize the method as needed.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Erlandsson plus Rabinowitz, discussed above, and to further optimize the amount of genomic DNA used, the primer concentrations and additional rounds of amplification. The ordinary artisan would have been motivated to do so through routine experimentation in order to customize the method as needed, and would have had an expectation of success as modifying PCR conditions is well-known in the art (Lorenz, e.g., abstract), and because Erlandsson does not limit any of these parameters.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Erlandsson5 (WO 2011/131192) in view of Rabinowitz6 (US Patent App. Pub. No. 2011/0033862) and Lorenz7 (Polymerase Chain Reaction: Basic Protocol Plus Troubleshooting and Optimization Strategies, J Vis Exp, 63, e3998, 2012), as applied to claim 1 above, and further in view of Pich8 (Utility of DNA amplified by degenerate oligonucleotide-primed PCR (DOP-PCR) from the total genome and defined chromosomal regions of field bean, Mol Gen Genet, 243: 173-177, 1994).

Regarding dependent claim 5, Erlandsson additionally suggests wherein the one or more 
degenerate oligonucleotide primers comprise a nucleotide sequence comprising 6 to 12 contiguous random nucleotides (p. 5, ll. 31-32: “annealing of random hexamer primers”). In addition, Pich teaches degenerate primers comprising a 6 bp degenerate region used for DOP-PCR (p. 174, left col., para. 6). 

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Erlandsson plus Rabinowitz, discussed above, and to further optimize the primer sequences. The ordinary artisan would have been motivated to do so through routine experimentation in order to customize the method as needed. In addition, Erlandsson teaches that various method can be used for whole genome amplification, including DOP-PCR (p. 5, ll. 23-27). Therefore, it also would have been obvious for the ordinary artisan to try the Pich DOP-PCR degenerate primers in the Erlandsson method. The ordinary artisan would have had an expectation of success as modifying PCR parameters is well-known in the art (Lorenz, e.g., abstract).



Conclusion
Claims 1, 5, 11-15, 19, 21 and 64 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Erlandsson was cited in the Information Disclosure Statement submitted April 11, 2022.
        2 Rabinowitz was cited in the Information Disclosure Statement submitted September 28, 2018.
        3 Lorenz was cited in the PTO-892 Notice of References Cited mailed December 9, 2021.
        4 Melting temperature and GC content were determined using the Oligo Calc online calculator available at http://biotools.nubic.northwestern.edu/OligoCalc.html.
        5 Erlandsson was cited in the Information Disclosure Statement submitted April 11, 2022.
        6 Rabinowitz was cited in the Information Disclosure Statement submitted September 28, 2018.
        7 Lorenz was cited in the PTO-892 Notice of References Cited mailed December 9, 2021.
        8 Pich was cited in the PTO-892 Notice of References Cited mailed December 9, 2021.